DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph [0047] references the winding roller as 103 and 130.  
Appropriate correction is required.
Claim Objections
Claim 19 is objected to because line 9 has “through which openings” understood as  - -through which opening - -.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-24, 26-28, 35 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (EP 2479865).
Sato discloses:
Claim 19: A plug-in system for a wired charging process for charging an electrical energy store of an at least partially electrically operated device, comprising: a charging socket (1, Fig 1) which is arranged on the electrically operated device; a 
Claim 20:  The plug-in system according to claim 19, wherein the charging plug is configured to reclose the one or more contact part openings by way of an inverse translatory movement away from the charging socket, in order to protect the contact parts of the charging socket from the environmental influences (Paragraph 0033).  
Claim 21: The plug-in system according to claim 19, wherein the charging plug has a guide bolt (11); the cover has a bolt opening (opening near 26) for receiving the guide bolt; andPage 3 of 10Application No. To be determined Attorney Docket No. 080437.PD628USthe charging plug and the cover are embodied such that the one or more contact part openings (4as shown at 3R, Fig 7) are formed in reaction to translatory movement of the guide bolt within the bolt opening.  
Claim 22: The plug-in system according to claim 21, wherein the contact parts of the charging plug are arranged on the charging plug such that within the scope of the translatory movement the guide bolt (11) firstly penetrates the bolt opening before the contact parts reach the cover (Fig 6).  
Claim 23: The plug-in system according to claim 21, wherein the cover comprises at least two cover disks (4L, 4R, Fig 1), each with one or more holes (44L, Fig 4); and the guide bolt and the cover disks are embodied such that in reaction to the translatory movement of the guide bolt within the bolt opening, the cover disks are rotated (Fig 7) with respect to one another so that holes in the cover disks are aligned one on top of the other so as to form the one or more contact part openings.  
Claim 24: The plug-in system according to claim 23, wherein the guide bolt has a slotted link which is designed to interact with a link block on at least one of the cover disks, in order to rotate the cover disks with respect to one another; or at least one of the cover disks has a slotted link (26) which is designed to interact with a link block on the guide bolt in order to rotate the cover disks with respect to one another.  
Claim 26: The plug-in system according to claim 23, wherein the charging socket has a pressure element (5) which is configured to apply a compressive force to the two cover disks in order to compress the cover disks, and the charging socket is embodied such that the compressive force is reduced in reaction to the translatory movement of the guide bolt within the bolt opening (Paragraph 0033).  
Claim 27: The plug-in system according to claim 21, wherein the guide bolt (11) is designed to form a galvanically conductive connection to a contact element of the charging socket.  
Claim 28: The plug-in system according to claim 19, wherein the charging plug and the charging socket are embodied such that the contact parts are locked to one another within the scope of the translatory movement (Fig 7).  
Claim 35: A charging socket for a plug-in system, in which the plug-in system permits a wired charging process for charging an electrical energy store of an at least partially electrically operated device (Paragraph 0003), Page 6 of 10Application No. To be determined Attorney Docket No. 080437.PD628USthe charging socket (6) is designed to be arranged on the electrically operated device, and the plug-in system comprises a charging device with a charging plug (2) which is extendable toward the charging socket by a translatory movement, wherein the charging socket comprises: contact parts (Paragraph 0028) which are configured to transmit electrical energy for charging the electrical energy store; a cover (4) in order to protect the contact parts of the charging socket from environmental influences; and wherein the charging socket is configured to open, in reaction to the translatory movement of the charging device (Fig 6, Fig 7), one or more reclosable contact part openings (at 2a, Fig 9) in the cover through which openings contact parts of the charging plug are led within the scope of the translatory movement, in order to form, with the corresponding contact parts of the charging socket, respective pairs of galvanically conducive connections.  
Claim 36: A charging device for a plug-in system, in which the plug-in system permits a wired charging process for charging an electrical energy store of an at least partially electrically operated device (Paragraph 0003), wherein the charging device comprises: a charging plug (2) which, by way of a translatory movement (Fig 6, Fig 7), is extendable toward a charging socket (6) which is arranged on the at least partially electrically operated device; the charging socket comprises a cover (4) in order to protect contact parts of the charging socket from environmental influences; and the charging plug is configured to generate one or more reclosable contact part openings (at 2a, Fig 9) in the cover by way of the translatory movement, through which openings contact parts of the charging plug are led within the scope of the translatory movement, in order toPage 7 of 10Application No. To be determined Attorney Docket No. 080437.PD628USform, with the corresponding contact parts of the charging socket, respective pairs of galvanically conductive connections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (EP 2479865) in view of Kazumoto (JP 11136868).
Claim 25: Sato discloses the plug-in system according to claim 23. Kazumoto discloses wherein a seal (62, Fig 5) is arranged between the two cover disks.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have a seal to further prevent unwanted ingress of contaminants.
Claim 29: Sato discloses the plug-in system according to claim 19. Kazumoto discloses wherein a contact part of the charging plug and a corresponding contact part of the charging socket have complementary profiles (Fig 4) by which: a securing force is produced when the contact parts are plugged one into the other; and/or a contact surface between the contact parts is enlarged in comparison with a planar profile.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the contacts to have complimentary profiles for effective mating.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (EP 2479865) in view of Kilic (DE 102014226357).
Claim 30: Sato discloses the plug-in system according to claim 19.  Kilic discloses wherein the charging device comprises an electrically operated actuator (Paragraph 0040) which is configured to bring about the translatory movement of the charging plug.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include an actuator with the plug, in order to position the plug closer to the socket for insertion.
Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (EP 2479865) in view of Ichikawa (US 20120249066).
Claim 31: Sato discloses the plug-in system according to claim 19, wherein the charging device comprises: a mobile housing (outer shell, Paragraph 0019) on or in which the charging plug is arranged. Ichikawa discloses a winding roller (30, Fig 1) which is configured to wind-on a charging cable by which the charging plug is connected to a power supply.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a winding roller with the plug, for controlling the length of the cable.

Claim 32: Ichikawa further discloses wherein the winding roller (30, Fig 1) is embodied, in the event of a movement of the charging device, to unwind or wind-on the charging cable such that the charging cable is tensioned between the power supply and the charging device (Paragraph 0041).  
Claim 33: Ichikawa further discloses wherein the winding roller (30, Fig 1) is arranged on an outer wall of the housing so as to be rotatable about a vertical axis of the charging device (Fig 7).  
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (EP 2479865) in view of Krammer (US 20140176070).
Claim 34: Sato discloses the plug-in system according to claim 19, wherein the at least partially electrically operated device is a road vehicle (Paragraph 0002) and the charging device is designed to plug the charging plug into the charging socket along a vertically extending translatory movement (Fig 1).  Krammer discloses the charging socket is arranged on an underfloor of the road vehicle (Paragraph 0033). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the charging socket on the underside of the vehicle. This offers protection from theft and weather (Paragraph 0034).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAGROS JEANCHARLES whose telephone number is 571-270-0643. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILAGROS JEANCHARLES/Examiner, Art Unit 2833                                                                                                                                                                                                        


/EDWIN A. LEON/Primary Examiner, Art Unit 2833